Citation Nr: 0812829	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  02-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.  


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from January 1992 to March 
2002 and from March 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the VA 
Regional Office (RO) in Houston, Texas, which evaluated the 
veteran's right knee disability at 10 percent.  
In November 2003 and November 2006, the Board remanded this 
matter to the RO for additional development.  Specifically, 
the Board requested that the RO update the veteran's file to 
include records from March 2003 to December 2003.  Additional 
development having been accomplished, this matter is returned 
to the Board for appellate review.   


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
slight recurrent subluxation or lateral instability.

2.  The veteran's right knee disability is manifested by 
degenerative joint disease and complaints of pain, but 
without a compensable limitation of motion.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 10 percent for slight 
recurrent subluxation or lateral instability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5257 (2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability manifested by painful motion has 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A., 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April 2002 and March 2006.  The RO provided 
the requisite notification regarding the disability 
evaluation or the effective date that could be assigned in 
December 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)..  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran was provided copies of 
the Statement of the Case, and Supplemental Statement of the 
Case, which contained a list of all evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

A review of service medical records indicates that the 
veteran sustained an injury to his right knee while playing 
football in March 2001.  Range of motion was said to be 
limited and the examiner's assessment was to rule out 
meniscal tear.  MRI's revealed posterior tears of the medial 
and lateral menisci and the veteran was taken to anterior 
cruciate ligament (ACL) reconstruction in October 2001.  
Post-operatively the veteran was said to have grade IV 
chondromalacia of the medial femoral condyle and grade II 
chondromalacia of the patella.  Medical notes from twelve 
weeks after surgery indicate that the veteran demonstrated no 
instability and displayed a range of motion of 0 to 130 
degrees with some laxity noted.  

A VA examination was conducted in May of 2002.  The veteran 
reported pain in his right knee with running or other sports, 
as well as instability.  On examination the veteran was said 
to have a nonantalgic gait and range of motion of the right 
knee was within normal limits.  Increased laxity was noted 
with mild patellofemoral crepitus.  The examiner's impression 
was history of anterior cruciate insufficiency and status 
post reconstruction with mild to moderate residual symptoms.  

Pursuant to the Board's remand, additional service medical 
records from 2003 were made a part of the record.  Those 
records indicate that in June of 2003 the veteran reported 
with right knee pain and a bump below his knee where a screw 
was inserted.  Pain was said to increase around the screw 
during running.  An attempt was made in November 2003 to 
remove the screw but the procedure was halted at the 
veteran's request.  

In March 2005 the veteran was treated for complaints of right 
knee pain.  By history the veteran reported that he re-
injured his right knee while walking up a flight of stairs 
when he felt pain and his knee collapsed.  A physical 
examination in late March 2005 showed swelling with a "fair 
active" range of motion.  At that time the veteran requested 
a letter to return to his employment with the Department of 
Corrections, stating he had little pain now, and was able to 
walk and stand for long periods without pain.  

An additional VA examination was conducted in March 2006.  By 
history, the veteran reported that in 2003 he experienced 
pain at the point where a screw was inserted during his 
anterior cruciate ligament surgery.  In October of 2003 there 
was an attempt to remove the screw which was aborted due to 
complaints of pain by the veteran.  The veteran denied 
swelling, locking, or instability of the right knee, but 
reported pain in the area of the screw.  On examination the 
veteran demonstrated flexion to 140 degrees and extension to 
negative 10 degrees.  Lateral and medial stress showed no 
laxity.  The examiner's impression was post operative ACL 
repair with symptomatic pain caused by orthopedic hardware, 
as well as post operative and post traumatic early 
degenerative joint disease.  

The veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling, and 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling.   38 C.F.R. § 4.71a.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic 
Code 5003 provides a rating of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59. The factors involved in evaluating, and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.

The Board notes that the veteran was initially evaluated 
under Diagnostic Code 5259 for removal of semilunar cartilage 
that is symptomatic.  Given that the veteran has been found 
to have laxity and instability, and that the veteran has been 
diagnosed with chondromalacia, as well as post operative and 
post traumatic early degenerative joint disease, the Board 
concludes that Diagnostic Code 5010 for traumatic arthritis 
and Diagnostic Code 5257 for recurrent subluxation and 
lateral instability more closely approximate the veteran's 
disability.  

Based upon the above the Board concludes that the criteria 
for an evaluation of 10 percent for slight recurrent 
subluxation or lateral instability have been met.  After ACL 
reconstruction in October 2001 the veteran was post-
operatively noted to have displayed a range of motion of 0 to 
130 degrees with some laxity.  At the veteran's May 2002 VA 
examination, range of motion of the right knee was within 
normal limits, but increased laxity with mild patellofemoral 
crepitus was noted.  The veteran reported in March 2005 that 
his knee collapsed while climbing stairs.  Based upon these 
factors the Board concludes that the veteran has met the 
criteria for slight lateral instability under Diagnostic Code 
5257 (2007).  

Additionally, while the veteran's knee disability was 
previously evaluated under Diagnostic Code 5259 and assigned 
a 10 percent rating, it may better be evaluated on the basis 
of the resulting limitation of motion or painful motion.  
After surgery in October 2001 the veteran was post-
operatively found to have grade IV chondromalacia of the 
medial femoral condyle and grade II chondromalacia of the 
patella.  An additional VA examination was conducted in March 
2006, and the examiner's impression was post operative ACL 
repair with symptomatic pain caused by orthopedic hardware, 
as well as post operative and post traumatic early 
degenerative joint disease.  As stated above, the appropriate 
rating for a knee joint with documented degeneration and 
painful motion, but no loss of range of motion, is 10 percent 
under Diagnostic Codes 5010 and 5003, as well as 38 C.F.R. 
§ 4.59.  Accordingly, this aspect of the veteran's knee 
disability remains 10 percent disabling.  However, as noted 
above, an additional 10 percent rating for instability has 
been granted.  


ORDER

An initial evaluation of 10 percent for recurrent subluxation 
or lateral instability of the right knee is granted.  

An initial evaluation of 10 percent for painful motion of the 
right knee is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


